Citation Nr: 9913953	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $771.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.  He has been represented throughout his appeal 
by the Veterans of Foreign Wars of the United States.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of July 1996, 
by the Committee on Waivers and Compromises (Committee) at 
the New York, New York Regional Office (RO), which denied the 
veteran's request for waiver of the recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $771.  That decision was premised on a 
finding that recovery of the overpayment would not be against 
equity and good conscience.  The notice of disagreement with 
this determination was received August 1996.  The statement 
of the case was issued in November 1996.  The substantive 
appeal was received in May 1997.  

On March 16, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at New York, New York.  A transcript of the hearing 
is of record.  The appeal was received at the Board later in 
March 1999.  


FINDINGS OF FACT

1.  In November 1986, the veteran was informed that he had 
been awarded disability pension benefits, payable from 
January 1, 1986, based on income derived solely from his 
wife's Social Security benefits.  

2.  The veteran's improved pension benefits were reduced by 
the RO in April 1996, retroactive to August 1, 1995, due to 
the veteran's informing the RO in April 1996 that his wife 
(who lives apart from the veteran in an adult home) was in 
receipt of union pension benefits since July 1995.  

3.  There was little fault on the part of the veteran and no 
fault on the part of the VA in the creation of the 
overpayment.

4.  Recovery of this overpayment would result in undue 
financial hardship.


CONCLUSION OF LAW

The assessed overpayment of improved disability pension 
benefits to the veteran did not result from fraud, 
misrepresentation or bad faith on his part and the recovery 
of the overpayment of improved disability pension benefits, 
in the calculated amount of $771, would be against equity and 
good conscience and, therefore, it is waived.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim is 
plausible.  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  By letter dated in November 1986, the 
veteran was informed that he had been awarded disability 
pension benefits, effective January 1, 1986, based on income 
derived from his wife's social security disability benefits.  
Attached to the letter was VA Form 21-8768, which advised the 
veteran that he was required to notify VA immediately if 
there was any change in income or net worth for himself or 
his dependents, and that failure to notify VA of such changes 
would result in the creation of an overpayment in his account 
that would be subject to recovery.  He was subsequently 
provided with similar notices in July 1990, November 1991 and 
February 1992.  

Of record is a report of contact (VA Form 119), completed on 
April 23, 1996, indicating that the veteran called to inform 
the RO that his wife started to receive a monthly pension 
from 1199 union in the amount of $90.  He also reported that 
the first payment was received in July 1995.  The veteran 
asked that the adjustment in his account be taken affect 
immediately.  

By letter dated in April 1996, the RO informed the veteran 
that his pension benefits had been retroactively terminated, 
effective August 1, 1995.  This action resulted in the 
creation of an overpayment in the calculated amount of $771.  

In a Financial Status Report, filed by the veteran in June 
1996, he reported that his monthly net income totaled 
$1,141.58; however, this included his wife's income.  He 
listed monthly expenses which totaled $495, consisting of: 
$295 for rent, $180 for food, and $20 for other living 
expenses.  He reported no assets.  

Received in July 1997 was another Financial Status Report, 
wherein the veteran reported that his monthly net income 
totaled $590.  He listed monthly expenses which totaled $590, 
consisting of $260 for rent and $247 for food.  The veteran 
reported total assets of $1,267.66, with $1,257.66 cash in 
the bank and $10 cash on hand.  

At his personal hearing in March 1999, the veteran indicated 
that he was currently seeing doctors for depression and a 
thyroid condition.  The veteran reported that he was living 
in a rooming house which cost $300 per month.  The veteran 
maintained that he was not aware that his wife had been 
receiving the union pension benefits; he noted that he 
reported the income as soon as he became aware of it.  The 
veteran indicated that his wife had been living in the adult 
home since 1984, and that the union pension benefits were 
going directly to the home; he was not told that his wife was 
receiving those benefits until several months after she begin 
receiving them.  The veteran testified that while he spoke to 
his wife once a month, he noted that she was mentally 
impaired.  It was contended that the veteran is currently 
living only on $607 per month, and that recovery of the debt 
would cause him financial hardship.  

B.  Legal analysis.

The Board points out that the applicable law and regulations 
provide that, assuming there is no fraud, misrepresentation, 
or bad faith, as here, when collection would be against 
equity and good conscience, the VA will waive its right to 
collect the indebtedness.  38 C.F.R. §§ 1.963, 1.965.  

The Committee has determined that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  38 U.S.C.A. § 5302.  The 
Board concurs with the RO that there was no indication of 
fraud, misrepresentation, or bad faith.  Nevertheless, before 
the recovery of this indebtedness from the veteran can be 
waived, it must also be shown that it would be against equity 
and good conscience to require him to repay his debts to the 
Government.  38 C.F.R. §§ 1.963, 1.965.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
various elements which are not intended to be all inclusive.  
These elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of the basic necessities, whether collection would defeat 
the purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment and whether 
reliance on the VA benefits resulted in relinquishment of a 
valuable right, i.e., changing position to one's detriment.  
38 C.F.R. § 1.965(a).  

The evidence of record reflects that the veteran was clearly 
made aware that his pension award was based on his family's 
income, and he had been instructed in writing, on more than 
one occasion, to promptly report any change in income.  It is 
true that the veteran did fail to report that his wife had 
been in receipt of union pension benefits until several 
months after she began receiving those benefits; however, the 
veteran indicates that he was not told that his wife was 
receiving those benefits until several months after she began 
receiving them.  The veteran reported the income as soon as 
he became aware that his wife was receiving them.  Thus, it 
is the Board's opinion, any fault in receiving the additional 
income and not promptly notifying VA is minimal.  

Another significant element for consideration in deciding a 
waiver request is whether or not recovery of the debt would 
cause undue financial hardship.  Hardship exists where 
collection would deprive the veteran of food, clothing, 
shelter, or other basic necessities.  In this regard, the 
Board notes that the veteran's income is very small and 
barely provides for the necessities of life.  The veteran is 
over 70, unemployed and not in the best of health.  Moreover, 
the record indicates that the veteran is 72 years old and 
unemployed, his meager income is derived from Social Security 
benefits.  In light of equitable considerations and the 
particular circumstances presented in this case, and 
according the veteran every benefit of the doubt, the Board 
finds that recovery of the overpayment would be against the 
principles of equity and good conscience.  Accordingly, we 
conclude that the evidence warrants a waiver of recovery of 
the overpayment at issue.  


ORDER

Waiver of recovery of the overpayment of disability pension, 
in the calculated amount of $771, is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

